Citation Nr: 1520077	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue has previously been characterized as entitlement to service connection for scarring of the lungs and for bronchiectasis.  Based on the medical evidence of record, the Board has re-characterized the issue to include entitlement to service connection for a lung disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that additional evidence was added to the claims file after the issuance of the February 2013 Statement of the Case.  However, given the Board's favorable decision below, a remand for initial RO review of the new evidence is not required.

In August 2014, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his military service.

2.  A preponderance of the medical evidence of record relates his asbestos exposure to his current lung disorder.





CONCLUSION OF LAW

The Veteran's current lung disorder was incurred during his period of active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Analysis

The Veteran seeks entitlement to service connection for a lung disorder as a result of his exposure to asbestos in service.  He contends he was exposed to asbestos while serving onboard the USS Sandoval.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has current diagnoses of chronic lung scarring (see March 2013 statement from Dr. J.K.) and bronchiectasis (see January 2013 VA examination report).

A review of service personnel records verify the Veteran was stationed onboard the USS Sandoval.  His Certificate of Release or Discharge from Active Duty (Form DD 214) shows his military occupational specialty as an Electrician.  Furthermore, in the February 2013 Statement of the Case, the VA conceded exposure to asbestos during his service.  As such, the Board finds the Veteran was exposed to asbestos during his active military service.

In two separate March 2011 statements, the Veteran's private treating physicians, Dr. J.K. and Dr. T.M.R., both issued opinions that his chronic lung scarring could be secondary to his inservice asbestos exposure.

The Veteran was afforded a VA respiratory examination in January 2013 and was diagnosed with bronchiectasis.  The VA examiner concluded that due to its delayed onset, the bronchiectasis was likely either infectious or genetic in origin and thus not related to his military service.

In a March 2013 statement, Dr. J.K amended his opinion and concluded the Veteran's chronic lung scarring and plural thickening was more likely than not caused by his inservice exposure to asbestos.

In a June 2013 statement, the January 2013 VA examiner amended his statement to agree with that of Dr. J.K. and opined the Veteran's bronchiectasis was at least as likely as not associated with his asbestos exposure in service.

In a March 2014 statement, the Veteran's VA treating physician, Dr. A.K.D., opined his pulmonary scarring was related to his asbestos exposure in service.

Furthermore, in a July 2014 statement, Dr. T.M.R. agreed with the March 2014 VA physician's opinion.

After reviewing the evidence of record, the Board finds service connection is warranted as the preponderance of the medical evidence of record relates the Veteran's lung disorder to his asbestos exposure in service.  See Alemany, 9 Vet. App. at 519.  The claim is granted.


ORDER

Entitlement to service connection for a lung disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


